UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6657


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROGER VAN SANTVOORD CAMP,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:11-cr-00155-BO-1; 5:15-cv-00524-BO)


Submitted: October 5, 2017                                    Decided: October 17, 2017


Before KING, SHEDD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Van Santvoord Camp, Appellant Pro Se. G. Norman Acker, III, Seth Morgan
Wood, Evan Rikhye, Assistant United States Attorneys, Banumathi Rangarajan, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger Van Santvoord Camp seeks to appeal the district court’s order denying his

motion to obtain a “certificate of appeal” in his 28 U.S.C. § 2255 (2012) proceeding. The

order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(B) (2012); Buck v. Davis, 137 S. Ct. 759, 773

(2017). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

       When the district court denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the district court’s assessment of

the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Camp has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2